In the
               Court of Appeals
       Second Appellate District of Texas
                at Fort Worth
             ___________________________
                  No. 02-22-00133-CV
             ___________________________

IN THE INTEREST OF I.P., M.G., P.P., AND T.P., CHILDREN



          On Appeal from the 322nd District Court
                  Tarrant County, Texas
              Trial Court No. 322-679833-20


         Before Sudderth, C.J.; Kerr and Birdwell, JJ.
       Memorandum Opinion by Chief Justice Sudderth
                          MEMORANDUM OPINION

      Appellant I.P. (Mother) appeals (1) the termination of the parent–child

relationship between her and three of her children—M.G. (Mary), P.P. (Peter), and

T.P. (Tamara)—and (2) the appointment of the Department of Family and Protective

Services as the permanent managing conservator of her fourth child—I.P. (Isaac).1

Mother’s appointed appellate counsel (Counsel) filed an Anders brief asserting that

there are no arguable, nonfrivolous issues for appeal. After reviewing this Anders

brief, considering Mother’s pro se responses to it, and conducting an independent

review of the record, we agree with Mother’s counsel that there are no arguable

grounds for appeal. We affirm.

                                   I. Background

      Mother’s parental rights to Mary, Peter, and Tamara were terminated and the

Department was appointed as Isaac’s permanent managing conservator after a series

of concerning events.

A.    Removal

      In October and November 2019—while Mother and the four children were

living with Mother’s then-boyfriend, S.S. (Husband)2—the Department received

reports that the three oldest children—Isaac, Mary, and Peter—had been engaging in

      1
        The trial court also terminated the parent–child relationship between Mary
Peter, Tamara, and their respective fathers, but none of the fathers have appealed.
      2
       Husband is not the biological father of any of the four children.


                                          2
inappropriate sexual activities with one another and with other children in their

home.3 Mother blamed Mary and Isaac for the behavior, and she became increasingly

“adamant that she wanted [Mary] and [Isaac] out of the home.” Consequently, in

December 2019, Mary and Isaac were removed with Mother’s consent.4

      That same month, both Mother and Husband tested positive for cocaine and

marijuana.5    When then-five-year-old Peter and then-six-month-old Tamara were

tested for drugs, they too tested positive for cocaine and marijuana.6 Mother later

explained the children’s positive drug tests by stating that the drugs were “in [her]

pores” when she “d[id] their hair.” Peter and Tamara were removed in January 2020.

B.    Post-Removal Actions

      Around the time Peter and Tamara were removed, Mother married Husband,

who she later testified had not only joined in but actually encouraged her use of

cocaine.7     At trial, Mother admitted that she had continued using cocaine and


      3
         Mother, Husband, and the four children lived with Husband’s sister and the
sister’s children.

      Mother signed an affidavit stating, “I no longer want [Mary and Isaac] in my
      4

home because they are touching [each other].”
      5
       When confronted with her positive drug test, Mother admitted that she had
used cocaine while all four children were still living with her.
      6
       Tamara also tested positive for amphetamines and methamphetamines.
      7
       Mother later testified that Husband had forced her to use cocaine through
“peer pressure.”


                                         3
“smoking weed” through March 2020. Mother further testified that Husband had

been violent towards her due to “[t]he drugs.” Although Mother insisted that the

violence had not started until after the four children had been removed, Peter

confided in his foster father that he had regularly heard “screaming and fighting or

tussling.” Later, Mother moved into a domestic violence shelter.8

C.    Service Plan

      After the Department removed each of the four children from Mother’s home,

the trial court entered temporary orders requiring Mother to comply with the

Department’s service plan, and the plan specified conditions for the children to return

to Mother’s home. One of Mother’s caseworkers testified that, when Mother moved

into a faith-based living shelter in early 2021, she began participating in and ultimately

“finished all of her services that [the Department] required of her.”9 By mid-2021,

she “was doing such an excellent job” on her service plan that the Department

decided not to seek termination of her parent–child relationship with Isaac—who was




      8
       At the time of trial, Mother testified that she was working with legal aid to
pursue a divorce from Husband.
      9
        The caseworker elaborated, confirming that Mother “was going to MHMR
regularly,” she was “taking her medication,” she “had passed all of her drug tests,” she
had completed the “therapy, parenting classes, the darkness to light class, [and]
individual counseling,” she had “submitted all of her certificates,” and she was “on
every Zoom call.”


                                            4
in a residential treatment facility at the time10—and the trial court instead appointed

the Department as Isaac’s permanent managing conservator, with Mother appointed

as possessory conservator. See Tex. Fam. Code Ann. § 153.371. The Department also

supported a monitored return of Mother’s other three children.

D.    Monitored Return

      The trial court ordered a monitored return of Mary beginning in June 2021, and

it authorized Mother to have phased-in unsupervised visitation with Peter and Tamara

before they were placed with her on monitored return in July 2021. See id. § 263.403.

      In mid-June, while Mary was living with Mother on monitored return at the

faith-based living shelter, Mother reported that she and Mary had been kidnapped.

Mother initially told the Department that Husband had confronted her and Mary at a

restaurant, that he had kidnapped them at gunpoint, that he had taken them to a hotel,

that he had physically and sexually assaulted Mother, and that she had escaped the

next morning and called the police. She later admitted that this tale was a lie.11 In

actuality, Mother had voluntarily arranged for her and Mary to go on an outing with

Husband, and Mother then felt “peer pressure[d]” into joining Husband at his hotel.

Although she called the police from the hotel lobby at one point, she subsequently


      10
         Mother’s caseworker testified that, “[d]ue to [Isaac’s] acting out sexually, a
part of the plea deal that was being made . . . on the criminal side, as well as with CPS,
[was] that he would be placed in a residential treatment center.”
      11
        Mother also admitted that she had asked Mary to corroborate her lie.


                                            5
returned to the room where she claimed that Husband hit her, choked her, and

attempted to have sex with her while Mary was sleeping.12

      After this incident, the trial court entered an emergency order removing Mary

from Mother’s custody, ending Mary’s monitored return, and canceling the upcoming

monitored return of Peter and Tamara. The Department recommended termination

of the parent–child relationship between Mother and Mary, Peter, and Tamara.

E.    Trial

      In January 2022, the trial court conducted a bench trial on the Department’s

petition to terminate.

      Mother testified. She initially blamed the children’s sexual behavior on “kids in

the neighborhood,” but later in her testimony, she related that Isaac had been exposed

to porn at a young age and that Mary had told her that she had been inappropriately

touched by Peter’s father and by Husband’s sister’s children. Peter also confided in

his foster father that he had been inappropriately touched by “his other dad.”

      Mother admitted to her former drug use, and she admitted that several of her

live-in romantic partners—including Husband and Mary’s and Peter’s biological

fathers—had been abusive.13 Mother was still living at the faith-based shelter at the


       The police returned the following morning, and they arrested Husband and
      12

took Mother to the hospital.

       Mother insisted that, in each instance, the children were “[n]owhere near
      13

around” when the violence occurred.


                                          6
time of trial, and she confirmed that she intended to stay there “as long as they

w[ould] allow” and that her children could join her there. According to Mother, she

was no longer taking drugs, she had held a job since July 2020, and she had completed

numerous life-skills, parenting, counseling, domestic violence, and addiction-related

programs.

F.     Judgment

       The trial court found that termination was in the three youngest children’s best

interest and that Mother had endangered these three children by her conduct and by

their environment.     See id. § 161.001(b)(1)(D), (b)(1)(E), (b)(2).      Based on these

findings, the court terminated Mother’s parental rights to Mary, Peter, and Tamara.

                                     II. Discussion

       Counsel filed an Anders brief indicating that Mother’s appeal is frivolous. See

Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967); see also In re K.M., 98

S.W.3d 774, 776–77 (Tex. App.—Fort Worth, order) (holding Anders procedures

apply to parental termination appeals), disp. on merits, 2-01-349-CV, 2003 WL 2006583,

at *1–3 (Tex. App.—Fort Worth May 1, 2003, no pet.) (per curiam) (mem. op.). He

stated that “after thorough examination of the transcript and statement of facts, [he]

can find no errors warranting reversal that can be legitimately supported by the

record.” Counsel informed Mother of her right to file a pro se response to the Anders




                                             7
brief,14 see Anders, 386 U.S. at 744, 87 S. Ct. at 1400, and Mother did so, filing two

separate responses.

      But Mother’s responses do not identify any arguable grounds for appeal. See

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005) (explaining that, in

Anders review, the court of appeals “has two choices”: it may either determine that

arguable grounds for appeal exist and remand the case for new counsel or explain that

it finds no arguable grounds for appeal). All of the issues Mother raises rely upon

facts and assertions outside of the record—she references documents that she

believes could have supported her case at trial, she refutes portions of the reporter’s

record with her own description of events, and she argues that she has recently

improved her lifestyle. Even if these issues were thoroughly briefed by new counsel,

see id. at 827 (noting that, in Anders review, the court of appeals should not address the

merits of arguable issues raised in a pro se response until “after the issues have been

briefed by new counsel”), they could not be meritorious because our review is

confined to the record. See In re M.S., 115 S.W.3d 534, 546 (Tex. 2003) (stating that

“this Court—or any appellate court—may only consider the record presented to it,

and we cannot speculate on what might or might not be in the missing portions of the

record”); In re O.H., No. 02-21-00159-CV, 2021 WL 4228607, at *2–3 (Tex. App.—

      14
        Counsel also informed Mother of her right to request the appellate record,
provided Mother with a motion for pro se access to the appellate record, and
informed her of this court’s mailing address. See Kelly v. State, 436 S.W.3d 313, 319–20
(Tex. Crim. App. 2014).


                                            8
Fort Worth Sept. 16, 2021, no pet.) (mem. op.) (reiterating that “[a]n appellate court

may not consider matters outside the appellate record” when appellant in restricted

appeal filed new affidavit attempting to show the involuntariness of relinquishment

affidavit (quoting In re B.H., No. 02-15-00155-CV, 2015 WL 5893626, at *4 (Tex.

App.—Fort Worth Oct. 8, 2015, no pet.) (mem. op.))). Mother’s issues thus lack

arguable merit. Cf. Garner v. State, 300 S.W.3d 763, 764–67 (Tex. Crim. App. 2009)

(clarifying that, in Anders review, a court of appeals “may explain why the issues have

no arguable merit,” and holding that lower court’s discussion of ten points raised in

pro se response to Anders “benefitted the appellant by providing him with additional

detail as to why the grounds [we]re not meritorious”).

      Although Mother identifies no nonfrivolous issues in response to Counsel’s

Anders brief, we nonetheless independently review Counsel’s brief to ensure that it

reflects the conscientious evaluation of the record required under Anders, and we must

independently examine the record to determine if any arguable, nonfrivolous grounds

for appeal exist. See In re C.J., 501 S.W.3d 254, 255 (Tex. App.—Fort Worth 2016,

pet. denied). Having completed both tasks, we conclude that Counsel’s brief meets

the Anders requirements and that no arguable, nonfrivolous grounds for appeal exist.

See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also In re M.G., No. 02-21-00149-CV,

2021 WL 4319708, at *1–2 (Tex. App.—Fort Worth Sept. 23, 2021, no pet.) (mem.

op.) (conducting similar Anders analysis and reaching similar conclusion); In re W.J.,



                                           9
No. 02-20-00275-CV, 2021 WL 62132, at *1–2 (Tex. App.—Fort Worth Jan. 7, 2021,

no pet.) (mem. op.) (similar).

                                 III. Conclusion

      We affirm the trial court’s order terminating the parent–child relationship

between Mother and Mary, Peter, and Tamara, and we affirm its appointment of the

Department as permanent managing conservator of Isaac.15

                                                   /s/ Bonnie Sudderth

                                                   Bonnie Sudderth
                                                   Chief Justice


Delivered: September 22, 2022




       Although Counsel filed a motion to withdraw based on his conclusion that
      15

Mother’s appeal is frivolous, Counsel remains appointed through proceedings in the
Texas Supreme Court unless he is relieved of his duties for good cause. In re P.M.,
520 S.W.3d 24, 27–28 (Tex. 2016) (order).


                                        10